Citation Nr: 9903372	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-47 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Victor D. R. Catangui, 
Attorney



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had recognized active service from August 1946 to 
April 1949.  He died in December 1986.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the appellant had 
failed to submit new and material evidence to reopen a 
previous claim for service connection for cause of death 
which was initially denied by rating action in July 1987, 
which was unappealed and which had become final.  However, in 
November 1996 the RO concluded that development for cause of 
death had not been done prior to the July 1987 decision.  
After additional evidentiary development, the RO issued a 
supplemental statement of the case in September 1998 which 
reflects a de novo review of all of the evidence on file; the 
issue was listed as service connection for the cause of 
death.  The Board concurs that the case should be considered 
on a de novo basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been requested or 
obtained.

2.  The veteran died in December 1986 at the age of 63 and 
the death certificate stated that the immediate cause of 
death was hypostatic pneumonia.

3.  The veteran apparently died at home, there are no records 
of terminal hospitalization, and the physician who signed the 
certificate of death later wrote that she did not render 
medical care to the veteran prior to his death but "just 
diagnosed the patient as the cause of death based on the 
information of the relatives."

4.  At the time of his death, the veteran was service 
connected for residuals of pleural disease with a 10 percent 
evaluation which had been in effect from August 1964.

5.  The veteran manifested pulmonary tuberculosis (PTB), 
diabetes mellitus, and anemia many years after service, which 
are not shown to be in any way related to service.

6.  The preponderance of the evidence on file fails to 
demonstrate any causal connection between the veteran's 
service-connected residuals of pleural disease, rated no 
higher than 10 percent during the veteran's lifetime, and his 
death in December 1986, purported as a result of hypostatic 
pneumonia, nor is the veteran's death shown to be related to 
any other incident, injury or disease of active service.


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is arguably well grounded in accordance 
with 38 U.S.C.A. § 5107(a), in that her representative, who 
is apparently both an attorney and a medical doctor, 
submitted argument which linked the veteran's death to his 
service-connected disability.  During the pendency of this 
appeal, the RO attempted on several occasions to obtain 
copies of the veteran's medical records from various private 
physicians without success.  Initially, the RO notified the 
appellant of the type of medical evidence necessary to 
substantiate her claim in letters posted to her in December 
1996 and in March and May 1997.  The latter two letters 
specifically identified a series of private physicians who 
had been contacted by the RO but who had failed to respond.  
The representative replied that he was unable to obtain any 
additional records without a court order in accordance with 
Philippine law, and stated that the records submitted were 
all that were known to be available.  Accordingly, all of the 
facts have been properly developed to the extent possible and 
no further assistance is necessary to comply with the duty to 
assist required by law.

Facts:  The service medical records indicate that in December 
1948, while the veteran was apparently stationed in Guam, he 
had primary, atypical, right lower lobe pneumonia of unknown 
etiology which was complicated by pleural effusion.  He was 
treated with Penicillin, Sulfa and Streptomycin and about two 
weeks after Streptomycin was begun, his fever suddenly 
subsided and pulmonary lesions began clearing.  His general 
condition improved and his white blood cell count returned to 
normal.  During recovery, there was a notation that the lungs 
were clear to percussion and auscultation and there were "no 
signs at right base now."  The veteran was subsequently 
transferred to another hospital and it was noted that a chest 
X-ray was normal except for a small patch of density in the 
right upper lung.  While the possibility of PTB was 
discussed, no clinical record of either of the veteran's two 
hospitalizations contained any confirmed diagnosis of this 
disorder.  Instead, the veteran was clearly noted to have had 
an acute pneumonia and pleuritis secondary to pneumonia.  The 
report of medical examination for separation several months 
later in April 1949 noted no abnormality in relation to the 
veteran's prior bout of pneumonia.  A chest X-ray was noted 
as containing no significant abnormality.  The separation 
examination stated that there were no complications or 
sequelae.  The veteran did not file any claim for service-
connected disability after service separation until March 
1965.

In March 1965, VA obtained the X-ray studies taken in April 
1949 in conjunction with the veteran's separation and 
reviewed them.  PA and lordotic view of the chest showed a 
slightly hemispherical density in the left lower lung field 
laterally.  There was slight accentuation in the pulmonary 
markings in the left base.  The remainder of the lung fields 
were essentially clear.  The right costophrenic sinus was 
obliterated.  The cardiovascular silhouette was normal.  The 
impression was probable left basal pneumonitis.  A March 1965 
X-ray study was interpreted as showing predominantly fibrotic 
linear and irregular densities noted in the right apex, first 
and second anterior interspaces.  The right costophrenic 
sinus was obliterated and the left lung was essentially 
clear.  The impression was probably PTB, moderately advanced, 
right, stability undetermined.  Also noted were residuals of 
pleural disease, bilateral.  A contemporaneous VA examination 
resulted in diagnoses of chronic hypertrophic rhinitis, 
moderately advanced PTB, and residuals of bilateral pleural 
disease.

Based upon the service medical records, review of the 
veteran's chest X-rays, and a contemporaneous VA examination, 
the RO granted service connection for residuals of pleural 
disease with a 10 percent evaluation and denied service 
connection for PTB and chronic rhinitis in a rating decision 
issued in July 1966.  The evidence on file at that time 
indicated that PTB (and rhinitis) were manifested some 16 
years after service and were not shown to be related to any 
incident of service.  However, because the service medical 
records had indicated pleural disease resulting from the 
veteran's acute episode of pneumonia and because current 
X-ray studies revealed a residual of pleural disease, service 
connection for pleural changes was granted with a 10 percent 
evaluation.  The veteran was notified of that rating action 
and did not thereafter appeal.

A VA X-ray study from April 1970, when compared with the 
previous X-rays of March 1965, showed no significant changes 
in the fibrotic densities in the right upper lobe.  The left 
lung continued to be clear.  There had also been no 
significant change in the residuals of pleural disease in 
both lower chests as well as the rest of the examination.  
The impression was moderately advanced PTB with residuals of 
pleural disease, both lower lungs, unchanged from March 1965 
to April 1970.  Based upon these findings, the RO confirmed 
and continued the 10 percent evaluation for the veteran's 
service-connected disability in April 1970.

A VA medical certificate from December 1976 again resulted in 
a diagnosis of moderately advanced PTB.  A May 1977 VA 
outpatient treatment record noted the veteran's complaints of 
headache, back pain and cough.  There were clear breath 
sounds and no rales.  The examination of the heart was 
negative.  A VA X-ray study from May 1977 noted fibrotic 
densities in the right upper lung felt to represent scarring 
from a previous inflammatory process.  There was also slight 
accentuation of pulmonary markings throughout both lungs but 
no evidence of active parenchymal infiltration was seen.  The 
impression was pulmonary scarring of the right upper lung.  
Findings in the lower lung fields were consistent with an 
inflammatory process in the nature of bronchitis.

In May 1984, a private physician (JLP) wrote that the veteran 
had been confined to a private hospital that month with 
diagnoses of diabetes mellitus, anemia, and "corbe" 
pulmonary (In April 1997, this same physician (JLP) confirmed 
this statement).  A private X-ray study from September 1984 
was interpreted as showing infiltrates over both apices with 
some thickening of both lung bases.  The impression was 
minimal bilateral PTB and suspicion of bilateral 
bronchiectasis. 

It was reported that a private physician (DST) treated the 
veteran in February 1981 for moderately advanced PTB, anemia, 
rheumatism and endocarditis, and that in September 1984, this 
doctor again offered a diagnosis of moderately advanced PTB.

A Philippine death certificate indicates that the veteran 
died in September 1986 and the immediate cause of death was 
hypostatic pneumonia.  The veteran apparently died at home 
without the benefit of any contemporaneous treatment 
preceding death.  The doctor who certified the cause of death 
on the certificate later wrote that she did not render 
medical care to the veteran on the date of death but "just 
diagnosed the patient as the cause of death based on the 
information of the relatives as a requirement for the 
issuance of a burial permit before burying the dead."

In May 1997, a certificate was received from the veteran's 
representative indicating that in February 1981, he had 
treated the veteran over a four-day period "because of 
pneumonia," and signed by the representative as the 
veteran's "attending physician."  The representative 
certified in April 1977 that this was a true and faithful 
reproduction of the original copy on file.  However, the 
representative-physician did not submit copies of any actual 
treatment records of his purported treatment of the veteran 
during the pendency of this appeal.  Also in May 1997, 
another private physician (JSGC), with the same last name as 
the veteran's representative/physician, submitted a medical 
certificate dated in December 1965 indicating that he had 
treated the veteran for five days in October 1965 "because 
of Pneumonia."  Except for the December 1965 certificate, no 
actual contemporaneous treatment records were submitted or 
received from this physician during the pendency of this 
appeal.

Finally, the representative submitted written argument in 
support of the appellant's claim stating that the cause of 
the veteran's death was "a direct, natural and logical 
consequence of the same pneumonia he suffered during his 
active tour of duty and years after his honorable discharge 
together with the associated related complications."  He 
argued that the veteran's death was caused by the same malady 
he had during and after enlistment.  He argued that following 
the veteran's release from active duty, he experienced "a 
relapse" of pneumonia and related complicating diseases, 
"namely pleural disease and PTB."  He stated that 
throughout the years after the veteran's discharge, the 
veteran was afflicted with pneumonia, PTB, diabetes and 
arthritis.

In response to the representative's arguments, the RO 
submitted the claims folder for review by a VA physician.  
This doctor, in an opinion dated in July 1998, pointed out 
that the VA X-ray study of May 1977 contained no mention of 
any pleural disease.  Another chest X-ray from September 1984 
was interpreted as demonstrating minimal bilateral PTB but no 
mention of pleural disease.  He concluded that based upon the 
limited firsthand medical information available, it was very 
difficult to establish any connection between service-
connected residuals of pleural disease and the cause of death 
which was pneumonia.  He said that the exact etiology of 
service-connected pleural disease was not mentioned although 
in the Philippines, it most likely was PTB.  However, there 
was no mention of the severity or activity of PTB and its 
relationship to the subsequent lower respiratory tract 
infections which were recurrent.  Based upon available chest 
radiograph results, PTB was only minimal.  He pointed out 
that the veteran also presumably had chronic bronchitis which 
might explain many of his respiratory symptoms but no smoking 
history had been provided.  He indicated that the 
relationship between PTB and chronic bronchitis and/or 
bronchiectasis was also not well described.  A severe or 
uncontrolled PTB could lead to chronic bronchitis or 
bronchiectasis and thus predispose a patient to pneumonia.  
His conclusion from a review of the available evidence was 
that there was no evidence to document a relationship between 
pleural disease and hypostatic pneumonia.

Law and Regulations:  To establish service connection for the 
cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singularly, or with some other condition, be the 
immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects in general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain chronic disabilities if they are shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis:  A clear preponderance of the evidence of record is 
against the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.  The 
available clinical records on file demonstrate that the 
veteran had a bout of pneumonia while on active service which 
was complicated by pleural effusion.  A chest X-ray taken at 
the time the veteran separated from service in April 1949 
showed no significant abnormalities.  A March 1965 
interpretation of this same X-ray by VA resulted in an 
interpretation of a slightly hemispherical density in the 
left lower lung field and a slight accentuation of the 
pulmonary markings in the left base.  The remainder of the 
lung fields were essentially clear.  

Sixteen years after service separation, the veteran was first 
shown to have PTB.  That same March 1965 X-ray study which 
resulted in findings of PTB, also noted residuals of 
bilateral pleural disease.  At that time, the RO noted the 
service findings of pleural effusion and thus granted service 
connection for the presently identified residuals of 
bilateral pleural disease which was presumably a thickening 
or other similar abnormality in the lower part of the lungs.  
The clinical evidence on file shows that the veteran had 
chronic PTB with acute exacerbations throughout the remainder 
of his lifetime and some of those exacerbations may have 
included bouts of pneumonia but these later bouts of 
pneumonia are not clinically demonstrated to be residual to 
or caused by the acute bout of pneumonia that the veteran had 
during service in August 1948.  Equally clear is the fact 
that the clinical evidence on file does not demonstrate any 
causal connection between the veteran's service-connected 
residuals of pleural disease and the initial onset of PTB or 
its chronic exacerbations including occasional bouts of 
pneumonia thereafter.

While the veteran's representative is apparently a medical 
doctor, his assertion that the veteran's pneumonia in service 
in 1948 and the hypostatic pneumonia causing his death in 
December 1986, 38 years later, was the same case of 
unresolved pneumonia is simply unsupported by any clinical 
evidence on file and is clearly outweighed by the July 1998 
opinion of the VA physician.  There is in fact no clear 
evidence that the veteran had any form of chronic pneumonia 
or PTB or bronchitis or bronchiectasis or any other chronic 
form of respiratory disease from the time of his service 
separation in April 1949 until PTB was first diagnosed 16 
years later in 1965.  Additionally, there is simply no 
competent clinical evidence on file which provides any clear 
causal connection between the veteran's service-connected 
residuals of pleural disease and his death by hypostatic 
pneumonia in December 1986.

Residuals of pleural disease as a service-connected 
disability was provided a 10 percent evaluation in 1966 and 
that evaluation remained in effect throughout the veteran's 
lifetime until his death.  The veteran sought increased 
evaluations for this disorder during his lifetime but the 
clinical evidence on file did not support the increases 
sought.  Residuals of pleural disease as manifested in the 
veteran is shown to have been a static and rather fixed 
deformity of the lower lungs and no competent clinical 
evidence provides any reasonable explanation of how this 
deformity caused or substantially and materially contributed 
to cause the veteran's death.

The Board finds it noteworthy that in addition to chronic and 
longstanding PTB which was unrelated to service, the veteran 
is also shown to have had diabetes mellitus and anemia at the 
time of his death.  Unfortunately, the veteran passed away at 
home and there are no records of terminal hospitalization for 
review.  The physician who certified the veteran's death from 
hypostatic pneumonia wrote that she simply identified this as 
a cause of death based upon a description of his symptoms by 
his relatives.  Clearly, the exact clinical cause of death is 
thus called into question.  However, with no terminal 
hospitalization records and no autopsy protocol, there does 
not appear to be any method available for attempting to 
ascertain a more accurate and reliable medical cause of 
death.  

Again, while the representative is a medical doctor and his 
arguments must thus be taken as medical evidence, his 
arguments are outweighed by the balance of the available 
clinical evidence on file including the most recent opinion 
by the VA physician who reviewed the entire file and found 
that there was no evidence to document any relationship 
between pleural disease and hypostatic pneumonia. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

